             IN THE UNITED    STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                             STATEBORO DIVISION


DOROTHY COEN and WILLIAM COEN,
                                        "k


                                        ★
        Plaintiffs,
                                        ★


             V.                         *           CV 618-066

ZIMMER      BIOMET    INC.      f/k/a   *
ZIMMER, INC. and ZIMMER BIOMET          *
HOLDINGS, INC. f/k/a ZIMMER             *
HOLDINGS, INC.,                         *
                                        ★



        Defendants.                     *



                                    ORDER




       On October 23, 2019, the Court held a telephone conference

with the Parties' counsel pursuant to Defendants' request.                 (Doc.

40.)    As stated in the conference, IT IS HEREBY ORDERED that the

deposition of Dr. Shervin V. Oskouei, noticed by Plaintiffs, is

CONTINUED.    IT IS FURTHER ORDERED that the Parties shall conduct


Dr.    Oskouei's   deposition    before      November 28, 2019,   at   a    time

mutually    agreeable   to    Dr.   Oskouei,     Plaintiffs'   counsel,      and

Defendants' counsel.


       ORDER ENTERED at Augusta, Georgia, this ^^day of October,
2019.




                                     J. (RAND^^HALL, /CHIEF JUDGE
                                     UNITED/STATES DISTRICT COURT
                                     SOUTH0RN    DISTRICT OF GEORGIA
